     Case 2:17-cr-00081-PSG Document 146 Filed 05/06/21 Page 1 of 8 Page ID #:2586



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     PAUL C. LeBLANC (Cal. Bar No. 319862)
4    MARK TAKLA (Cal. Bar No. 218111)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          8000 United States Courthouse
6         411 West Fourth Street
          Santa Ana, California 92701
7         Telephone: (714) 338-3537/3591
          Facsimile: (714) 338-3708/3561
8         Email:     paul.leblanc@usdoj.gov
                     mark.takla@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 17-00081-PSG

14              Plaintiff,                    GOVERNMENT’S MOTION TO COMPEL
                                              RECIPROCAL DISCOVERY
15                    v.
                                              TRIAL DATE: June 15, 2021
16   TIAN MIN WU,                             STATUS:     May 7, 2021

17              Defendant.

18
19

20
           Plaintiff United States of America, by and through its attorneys
21
     of record, the Acting United States Attorney for the Central District
22
     of California and Assistant United States Attorneys Paul C. LeBlanc
23
     and Mark Takla, hereby moves the Court to compel defendant TIAN MIN
24
     WU (“defendant”) to comply with his reciprocal discovery obligations
25
     under Federal Rule of Criminal Procedure 16(b) and promptly notify
26
     the government of any expert he proposes to testify at trial.
27

28
     Case 2:17-cr-00081-PSG Document 146 Filed 05/06/21 Page 2 of 8 Page ID #:2587



1          This motion is based on the attached Memorandum of Points and

2    Authorities, the case files and records in this matter and such

3    further evidence and argument as the Court may permit.

4     Dated: May 6, 2021                   Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           CHRISTOPHER D. GRIGG
7                                          Assistant United States Attorney
                                           Chief, National Security Division
8
                                           /s/ Paul C. LeBlanc
9
                                           PAUL C. LeBLANC
10                                         MARK TAKLA
                                           Assistant United States Attorney
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                           2
     Case 2:17-cr-00081-PSG Document 146 Filed 05/06/21 Page 3 of 8 Page ID #:2588



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          On September 30, 2019, TIAN MIN WU (“defendant”) gave notice

4    that he intends to raise an affirmative defense.          (Cr. Dkt. 65.)        Yet

5    to date, notwithstanding the government’s repeated requests,

6    defendant has produced no reciprocal discovery whatsoever as required

7    by Federal Rule of Criminal Procedure 16(b).          Defendant has also not

8    disclosed any expert witnesses Pursuant to Federal Rule of Criminal

9    Procedure 16(a)(1)(G) or Federal Rules of Evidence 602, 702, 703,

10   and/or 705.

11         Given that trial is scheduled to begin on June 15, 2021, the

12   government requests that the Court order defendant to promptly comply

13   with his reciprocal discovery obligations under Rule 16 and notify

14   the government of any experts he proposes to testify at trial.             The

15   Court should not permit defendant to continue to withhold discovery.

16   II.   ARGUMENT

17         Federal Rule of Criminal Procedure 16(b) provides that when a

18   defendant has requested that the government produce discovery in

19   accordance with Rule 16(a), and the government has complied, the

20   defendant must provide reciprocal discovery to the government.             Such

21   reciprocal discovery must include, among other things, “books,

22   papers, documents, data, photographs, tangible objects, buildings or

23   places,” or copies or portions thereof, if such items are within

24   defendant’s possession, custody or control, and if defendant intends

25   to use such items during his case-in-chief, as well as information

26   regarding expert witnesses and reports, examinations or tests.             The

27   Rule also requires a defendant to provide a “a written summary of any

28   testimony that the defendant intends to use under Rules 702, 703, or
     Case 2:17-cr-00081-PSG Document 146 Filed 05/06/21 Page 4 of 8 Page ID #:2589



1    705 of the Federal Rules of Evidence . . .         [and] describe the

2    witness’s opinions, the bases and reasons for those opinions, and the

3    witness’s qualifications.”       Fed. R. Crim. P. 16(b)(1)(C).

4          The purpose of Rule 16(b) (defendant’s disclosure) is to ensure

5    that discovery is a “two way street.”         United States v. Stackpole,

6    811 F.2d 689, 697 (1st Cir. 1987); see also United States v. Bump,

7    605 F.2d 548, 551-52 (10th Cir. 1979) (requiring reciprocal

8    disclosure despite defendant’s objection that it would violate his

9    constitutional rights).

10          A defendant’s failure to comply with the requirements of Rule

11   16(b) provides grounds for excluding any evidence defendant has

12   improperly failed to produce.       In Taylor v. Illinois, 484 U.S. 400

13   (1988), the Supreme Court reaffirmed the importance of proper

14   reciprocal discovery, and confirmed that exclusion is a proper remedy

15   for defense discovery violations.         As the Court explained:

16         The adversary process could not function effectively
           without adherence to rules of procedure that govern
17         the orderly presentation of facts and arguments to
           provide each party with a fair opportunity to assemble
18         and submit evidence to contradict or explain the
           opponent’s case.
19

20   Id. at 410-11.

21         Thus, the Court agreed with “the proposition that the ends of

22   justice will best be served by a system of liberal discovery which

23   gives both parties the maximum possible amount of information with

24   which to prepare their cases and thereby reduces the possibility of

25   surprise at trial.”      Id. at 411 (citation omitted).       In the Court’s

26   view, “[t]he adversary system of trial is hardly an end in itself; it

27   is not yet a poker game in which players enjoy an absolute right

28   always to conceal their cards until played.”          Id. (citation omitted).

                                           2
     Case 2:17-cr-00081-PSG Document 146 Filed 05/06/21 Page 5 of 8 Page ID #:2590



1    Accordingly, the Court held that it was proper to exclude witness

2    testimony or other evidence that defendant withheld out of “a desire

3    to obtain a tactical advantage that would minimize the effectiveness

4    of cross-examination and the ability to adduce rebuttal evidence.”

5    Id. at 415.

6          The Ninth Circuit and other courts have adopted this view in

7    excluding evidence as a sanction for defendants’ failure to comply

8    with reciprocal discovery obligations.         See United States v. Scholl,

9    166 F.3d 964, 972 (9th Cir. 1999) (affirming exclusion of evidence

10   apparently withheld so that government would be unable to fully

11   investigate); United States v. Nash, 115 F.3d 1431, 1439-40 (9th Cir.

12   1997) (affirming district court’s exclusion of testimony of expert

13   due to defendant’s failure to provide timely discovery regarding such

14   expert); People of the Territory of Guam v. Palomo, 35 F.3d 368, 374

15   (9th Cir. 1994) (affirming exclusion of defense witness due to

16   defendant’s discovery violations); United States v. Aceves-Rosales,

17   832 F.2d 1155, 1156-57 (9th Cir. 1987) (affirming district court’s

18   decision to preclude defense evidence in part because it was not
19   disclosed to the government in a timely manner; United States v.

20   Goguen, 723 F.2d 1012, 1022 (1st Cir. 1983) (excluding expert

21   testimony where defendant failed to produce materials until third day

22   of trial); United States v. Weiss, 930 F.2d 185, 199 (2d Cir. 1991)

23   (affirming district court’s exclusion of evidence defendant had

24   failed to produce as reciprocal discovery; permitting defendant to

25   use documents prosecution had not seen would have given defense an

26   unfair advantage); United States v. Young, 248 F.3d 260, 269-70 (4th

27   Cir. 2001) (upholding exclusion under Rule 16 of audiotape evidence

28   defendant did not produce in pretrial discovery where defendant

                                           3
     Case 2:17-cr-00081-PSG Document 146 Filed 05/06/21 Page 6 of 8 Page ID #:2591



1    sought to introduce audiotape on cross-examination of government

2    witness not for impeachment purposes, but as substantive “evidence in

3    chief” that someone else committed the crime).

4          Here, defendant has requested discovery pursuant to Rule 16(a),

5    and the government has complied.          Indeed, the government began

6    producing discovery on April 24, 2018 and continues to provide

7    discovery to date.     (See Exhibit 1, initial discovery letter provided

8    to appointed counsel, Exhibit 2, initial discovery letter sent to

9    retained counsel with all discovery previously submitted to appointed

10   counsel.)    Exhibits 1 and 2 both request reciprocal discovery from

11   defendant.     Accordingly, defendant is required to comply with his

12   discovery obligations in full, including through production or

13   disclosure to the government of any items that he intends to

14   introduce in his case-in-chief, as well as any proposed expert

15   witnesses.

16         The government provided notice of its intent to call expert

17   witnesses - and sought reciprocal notice from the defense - on June

18   28, 2019, and March 18, 2021.       (See Exhibits 3-4.)      In contrast,
19   defendant has yet to provide the government with any notice of the

20   expert witnesses he intends to introduce at trial.

21         Defendant’s failure to provide expert notice in a timely manner,

22   as required under the Rules, authorizes this Court to exclude

23   defendant’s expert testimony from any witness he may disclose at a

24   late stage of the proceedings.       See, e.g., United States v. Jasper,

25   No. 00 CR. 825(PKL), 2003 WL 223212, at *4 (S.D.N.Y. Jan. 31, 2003)

26   (noting “the objectives behind Rule 16’s provision for reciprocal

27   discovery obligations--i.e. ‘to provide the opponent with a fair

28   opportunity to test the merits of the expert’s testimony through

                                           4
     Case 2:17-cr-00081-PSG Document 146 Filed 05/06/21 Page 7 of 8 Page ID #:2592



1    focused cross-examination’ and ‘to permit more complete pretrial

2    preparation’--in determining the nature of defendant’s discovery

3    obligations under Rule 16(b)(1)(c)” and citing the Advisory Committee

4    Notes to the 1993 amendments to Rule 16).

5          Defendant’s failure to provide proper notice for his experts in

6    a timely manner prejudices the government’s ability to prepare for

7    trial in that the government is not able to review the information

8    and reports for defendant’s proposed expert witnesses and determine

9    the appropriateness of any motions that it would file under Daubert

10   v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592-93 (1993), and Kumho

11   Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999).            Moreover,

12   the timely notice of any expert testimony by defendant is necessary

13   to provide the Court with adequate time to hear and consider any such

14   motions by the government and thereby properly fulfill its

15   gatekeeping function to determine the admissibility of any expert

16   testimony defendant may seek to introduce.         Again, given that trial

17   is just six weeks away and the government has received no discovery

18   and no notice of any proposed experts, unless trial is continued or
19   the Court precludes defendant from presenting testimony and evidence,

20   the government will be severely prejudiced.          See, e.g., Fed. R. Crim.

21   P. 16(d)(2)(C) (stating that the Court may “grant a continuance” if a

22   party fails to comply with Rule 16);        United States v. Hatchett, 987

23   F. Supp. 2d 529, 536–37 (E.D. Pa. 2013) (ends of justice served by

24   continuance where “only one week before trial” defense counsel

25   “informed the prosecutor that he planned on using an expert[.]”).

26         Defendant’s failure to produce reciprocal discovery cannot be

27   justified by lack of time or opportunity to prepare his defense.

28   Defense counsel has represented defendant since the Court approved

                                           5
     Case 2:17-cr-00081-PSG Document 146 Filed 05/06/21 Page 8 of 8 Page ID #:2593



1    substituting appointed counsel with retained counsel on January 11,

2    2019. (Cr. Dkt. 37.)      The government’s original indictment, as well

3    as the discovery provided to defendant from the outset of the case,

4    provided defendant with adequate notice regarding the nature of the

5    charges and the government’s likely evidence at trial.           In short, the

6    government has continued to comply with its own discovery obligations

7    and has kept defendant properly informed regarding the case to be

8    presented at trial.      Defendant should be expected to do the same, or

9    at least comply with applicable rules of procedure.

10         To the extent the defendant claims in response that he need not

11   reveal their evidence because he has not yet determined whether he

12   “intends” to use it, see Fed. R. Crim. P. 16(b)(1)(A)(ii), (B)(ii),

13   the government requests that the Court caution defendant about the

14   consequences of strategically withholding material that obviously

15   supports any defense case.       See United States v. Aceves-Rosales, 832

16   F.2d 1155, 1157 (9th Cir. 1987) (“The public defender made a

17   strategic decision to withhold the document until after the close of

18   the government’s case.      He and his client must accept the risk
19   arising from this behavior.”).       Indeed, permitting defendant to take

20   such a position would frustrate the goal of allowing an adversary a

21   fair opportunity to prepare its case.

22   III. CONCLUSION

23         For the reasons discussed above, the government respectfully

24   requests that the Court order defendant to promptly produce to the

25   government all evidence covered by Federal Rules of Criminal

26   Procedure 16(b) immediately.

27

28

                                           6
